Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps included in the pending claims must be shown or the feature(s) canceled from the claim(s).  Figure 6 appears to describe a process of parent applications where flight control settings are obtained rather than determined as presently claimed.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Objection to Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEMS AND METHODS FOR DETERMINING PREFERENCES FOR CONTROL SETTINGS OF VEHICLES


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1-7, the Applicant broadly recites “vehicle” as opposed to the “unmanned aerial vehicles” recited in claims 8-20.  This broader category of “vehicle” encompassing vehicles other than “unmanned aerial vehicles” is not supported by the disclosures of applications 15/045,171, 15600158, and 15/830,849 from which the instant application claims priority.  Accordingly, such subject matter pertinent to the broader class of vehicles has been accorded with a priority date of March 23, 2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, Applicant recites “one or more control settings” without describing what such setting are related to.  The control settings could be related to controlling a vehicle or the capture of video.  Accordingly, the scope of the instant claim is unclear.  
As per claim 7, Applicant recites “obtain a set of control settings” which could be related to controlling a vehicle or capture of video.  Accordingly, the scope of the instant claim is unclear.  

Claims 2-8 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an appartus, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“determine one or more control setting based on the set of settings”
This limitation is akin to a Mental Process as the process of dividing a whole into component parts is essentially the same as a human mind performing an observation or evaluation of data. 

“instructions configured to cause the remote controller to transmit control information to the vehicle to implement the one or more control settings”
This limitation is akin to a Mental Process as the process of dividing a whole into component parts is essentially the same as a human mind performing an observation or evaluation of data. 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which a system utilizing generic computer processors that perform general data gathering, then parses such collected data for relevant control information, then implicitly creates instructions to cause a remote controller to transmit some additional signal, which signal does not actually control anything.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“obtain information associated with playback of a video segment”, “obtain a set of settings defining one or more aspects of capture of the video segment”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A)).
“effectuate transmission of instructions to a remote controller of a vehicle”, “transmit control information to the vehicle to implement the one or more control settings”
Further, receiving or transmitting data over a network has been recognized as well-understood, routine, conventional activity in particular fields.  See, MPEP § 2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Further citations herein omitted.
“one or more physical computer processors”, remote controller”, and “vehicle”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
This claim is directed to the judicial exception as described supra.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2-15  do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
As per claim 16, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 16 differs from claim 1 in that as a method, it is directed to a statutory category of patent eligible subject matter.  However, claim 16 recites the same judicial exceptions as claim 1 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Accordingly, claim 16 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
Claims 17-19 do not add additional limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
As per claim 20, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 20 differs from claim 1 in that as a method, it is directed to a statutory category of patent eligible subject matter.  However, claim 20 recites the same judicial exceptions as claim 1 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 20 does not include the recitation of generic processing hardware found in claim 1.  Accordingly, claim 20 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.


Intended Use
It is herein noted that claims 1 are recited in such a manner that when properly construed, certain terms do not limit the scope of the claim(s) when given the broadest reasonable interpretation.  Notably, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.  While the Examiner has consulted the Specification as originally filed to determine what the applicant intends the terms at question to mean, a positive limitation from the Specification cannot be read into a claim that does not itself impose that limitation.  See MPEP § 2111.01.  
The claim language raising a question as to its limiting effect is:
“to implement the one or more control settings” – claim 1

See MPEP §§ 2103(I)(C) (citing e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)), 2114 (II) (“apparatus claims cover what a device is, not what a device does.” (citing e.g., Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1467, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))) and generally 2111.04.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,  19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 2, 3, 4, 1, 1, 1, 5, 10, 8, 9, 6, 7, 11, 12, 13, 14, and 11  of U.S. Patent No. 9,665,098.  Although the claims at issue are not identical, they are not patentably distinct from each other because the presently pending claims are drawn to a broader scope than that embodied by each of the patented claim, accordingly the instantly claimed scope is obviated by the Applicant’s previously patented claims.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 3, 4, 1, 1, 1, 5, 10, 8, 9, 6, 7, 11, 12, 13, 14, and 11  of U.S. Patent No. 9,836,054Although the claims at issue are not identical, they are not patentably distinct from each other because the presently pending claims are drawn to a broader scope than that embodied by each of the patented claim, accordingly the instantly claimed scope is obviated by the Applicant’s previously patented claims.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14,  15, 16, 17, 18, 19, and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 2, 3, 4, 1, 1, 1, 5, 10, 8, 9, 6, 7, 11, 12, 13, 14, and 11   of U.S. Patent No. 10,599,145 Although the claims at issue are not identical, they are not patentably distinct from each other because the presently pending claims are drawn to a broader scope than that embodied by each of the patented claim, accordingly the instantly claimed scope is obviated by the Applicant’s previously patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663